TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00259-CR


Tammy Balderrama, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9014165, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. William M. Hines, is ordered to tender a brief in this cause no later than February 3,
2003.  No further extension of time will be granted.
It is ordered December 17, 2002. 

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish